Citation Nr: 1037705	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-20 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Philadelphia, PA which 
denied entitlement to service connection for PTSD.  The RO, in a 
July 2010 supplemental statement of the case (SSOC) adjudicated 
the issue of whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, other than PTSD, to include 
depression.  This adjudication was based on the Board's June 2010 
remand, which found the issue inextricably intertwined with the 
issue then on appeal of entitlement to service connection for 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In November 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed June 1981 decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
nervous condition, to include a schizoid personality.   

2.  At the time of the last final denial, the evidence of record 
reflected that the Veteran had a diagnosis of a psychiatric 
disability.

3.  Evidence received since the June 1981 RO decision is new; 
however it does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the June 1981 decision that denied a 
claim for entitlement to service connection for a 
psychiatric disability, which was the last final denial with 
respect to this issue, is not new and material; the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

Historically, in June 1981, the RO denied the Veteran's claim for 
service connection for a "nervous condition", to include 
schizoid personality; the Veteran did not file an appeal and the 
decision became final.  In October 2001, the Veteran filed a 
claim for PTSD, which was denied and which she appealed to the 
Board.  While her appeal was pending, the Court decided Clemons 
v. Shinseki, 23 Vet. App 1 (2009).  In Clemons, the Court held 
that an appellant's diagnoses which arise from the same symptoms 
for which he is seeking benefits, do not relate to entirely 
separate claims not yet filed by the appellant.  Rather, these 
diagnoses should be considered to determine the nature of the 
appellant's current condition relative to the claim he did 
submit. 

In VA correspondence to the Veteran dated in November 2001, 
January 2006, and November 2007, VA notified the Veteran of what 
evidence was required to substantiate the claim of entitlement to 
service connection for PTSD, and of her and VA's respective 
duties for obtaining evidence.  The November 2007 letter notified 
the Veteran that a disability rating and effective date would be 
assigned in the event of award of the benefit sought.  The 
correspondence did not address the issue of whether new and 
material evidence had been received to reopen a previously denied 
claim, because the Court had not yet decided Clemons, and the 
issues regarding the Veteran's "nervous condition" and claim 
for PTSD were not yet considered inextricably intertwined.  VCAA 
notice as to the requirements to reopen a previously denied claim 
and of the reason why her claim had originally been denied in 
1981, were not provided to the Veteran.  However, the Board finds 
that the Veteran has not been prejudiced by the notice defect as, 
as she had actual knowledge of the requirements to reopen a 
previously denied claim.  Such knowledge is evidenced by the 
content of a July 2010 SSOC, as well her accredited 
representative's VA Form 646, and the representative's written 
brief, which both style the wording of the issue as one for new 
and material evidence.  The written brief notes that an SSOC was 
issued.  The Board notes that the Veteran is represented in this 
appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any defect in the VCAA notice. See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 
U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair." 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), service personnel 
records, a memorandum of formal finding of lack of information, 
and VA examination and treatment records.  Additionally, the 
claims file contains the statements of the Veteran in support of 
her claim, to include her testimony at a Board hearing.  The 
Board has carefully reviewed the statements and concludes that 
there has been no identification of further available evidence 
not already of record and for which VA has a duty to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim for which it has a duty to obtain.  A March 
2001 VA initial evaluation medical record reflects that the 
Veteran reported that she was prescribed Valium by a VA doctor 
for three months in 1987.  However, a June 2001 VA record 
reflects that the Veteran reported that she was prescribed Valium 
by a VA doctor for three months in 1997.  No such records are 
associated with the claims file; however, the Board finds that 
remand to obtain them is not warranted.  Any such records would 
be from seven years or from 17 years after separation from 
service.  The Veteran has not averred that any such records 
contain a medical opinion causally relating her psychiatric 
disability to service, merely that she was prescribed Valium for 
a three month period in 1987 or 1997.  She notes that her 
"depressive symptomatology began approximately ten months" 
earlier, in 2000, and that she has been taking Valium primarily 
as a sleep aid.  As noted above, the Veteran has given 
conflicting years as to when she was reportedly given Valium. One 
record reflects it was for three months in 1987 (March 2001 VA 
record), while another record reflects it was for three months in 
1997  (June2001 VA record).  Neither records would reflect 
clinical evidence of a continuity of symptomatology since 
service, as they would be from seven years or seventeen after 
separation from service, and she has alleged her current symptoms 
began in approximately 2000.  The Veteran has been given 
substantial opportunity to submit clinical evidence or an 
authorization for the RO to obtain clinical evidence.
 
A March 2007 VA examination report reflects that the Veteran had 
been seen by Dr. K. in January 2007.  A January 2007 record is 
not associated with the claims file.  The Board finds that a 
remand to obtain such a record is not warranted.  The March 2007 
report reflects that Dr. K. had diagnosed the Veteran with mood 
disorder associated with medical conditions.  A subsequent 
opinion, dated in May 2007, by Dr. K., is associated with the 
claims file.  The Board finds that this subsequent opinion by Dr. 
K., along with the March 2007 report which summarizes the January 
2007 opinion, is adequate for purposes of adjudicating the claim.  
See Sabonis, supra. 

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).
Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  

Legal criteria
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and the disability becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology. Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance. The Court set forth a two-step 
analysis to evaluate the competency of lay evidence. First, Board 
must first determine whether the disability is the type of injury 
for which lay evidence is competent evidence. If so, the Board 
must weigh that evidence against the other evidence of record - 
including, if the Board so chooses, the fact that the Veteran has 
not provided any in-service record documenting his claimed injury 
- to determine whether to grant service connection.  The Board 
observes that this Federal Circuit decision is nonprecedential.  
However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of decisions of a superior 
tribunal, the Federal Circuit.

The law provides that when, after consideration of all evidence 
and material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of a Veteran's clam, the benefit of 
the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 
(b); 38 C.F.R. § 3.102 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Evidence of record at time of last final denial

The evidence of record at the last final denial consisted of the 
Veteran's STRs, service personnel records, and private medical 
records.

A June 1976 pre-enlistment private medical record reflects that 
the Veteran was hospitalized for 10 days in June 1976 for 
evaluation of epigastric distress.  The doctor diagnosed the 
Veteran with peptic inflammatory disease without ulceration, and 
psychophysiologic gastrointestinal disease.  
 
The Veteran's DD214 reflects that the Veteran entered active 
service on August 6, 1979 and was discharged on March 11, 1980.  

The Veteran's report of medical history for entrance purposes, 
dated in August 1979, reflects that she reported that she did not 
have depression, frequent trouble sleeping, nervous trouble, or 
periods of unconsciousness.  It was noted that she previously had 
been hospitalized for gastritis, that she had colds once a month 
in the winter, she had a previous left wrist fracture, previous 
tonsil removal, and wore glasses.

An STR dated on August 19, 1979, reflects the Veteran was seen 
for complaints of chest pain which she reported she had from the 
beginning of the week, and possibly hyperventilating.  She was 
transported to the hospital by ambulance.  She was diagnosed with 
costochondritis.  

The STRs reflect that she was again seen the next day for 
complaints of chest pain and neck pain.  Approximately, one week 
later, on August 27, 1979, she was brought to the emergency room 
by wheelchair and was "distraught and crying".  She was 
diagnosed with bronchitis.  The Veteran was seen on approximately 
three occasions in September 1979 for complaints of chest pain 
and a cough.  On October 4, 1979, she was seen for numerous 
complaints, to include a cough and chest pains, and was diagnosed 
with costochondritis.  On October 11, 1979, she was seen with 
chest pains and a cold and reported that she had passed out twice 
that week.  An x-ray of the chest was negative.  

The service personnel record of current and previous assignments, 
reflects that in November 1979, the Veteran was transferred from 
Ft. G to Fort B.  Within two weeks of arriving, she sought 
treatment for chest pains with a duration of five months and a 
cold.  She was diagnosed with an upper respiratory infection and 
was provided reassurance for her chest pain.   

A January 1980 STR reflects that the Veteran complained of chest 
pains, mostly upon, or after, physical exertion.  It was noted 
that she smoked approximately one half a pack of cigarettes a 
day.  It was also noted that she had been seeing mental hygiene 
for "personnel problem."  

The January 1980 STR further reflects that the Veteran had 
fainted while running for physical training, and was 
hyperventilating and feeling dizzy during physical training.  

A February 21, 1980 STR entry reflects that the Veteran was seen 
at the psychiatry and neurology clinic for an evaluation.  An STR 
approximately one week later, reflects she was undergoing a 
chapter 13 physical.  The Board notes that Army Regulation (AR) 
635-200, the Army regulation governing administrative separation 
from the Army, is organized by chapters.  The various chapters 
discuss the reasons for separation and the characterization of 
the Veteran's discharge.  Chapter 13 discusses separations, 
initiated by the soldier's commander, for unsatisfactory 
performance by a service member.

A Department of the Army memorandum, entitled "Request Waiver of 
Rehabilitative Transfer" reflects that the Veteran's commander 
reported that she was "both a hazard to the military mission and 
to herself".

A February 1980 DA Form 2496, Disposition Form, reflects that the 
Veteran was evaluated in response to the Commander's request for 
Mental Hygiene Consultation.  The diagnostic impression was 
"schizoid personality as manifested by shyness, oversensitivity, 
seclusiveness, avoidance of close or competitive relationships, 
and often eccentricity."  It was the opinion of the evaluator 
that separation from the army would be in the best interests of 
both the military and the Veteran.  

A February 1980 DA Form 3822-R, report of mental status 
evaluation, reflects that the Veteran did not have a significant 
mental illness, and that her thought content was normal.

The Veteran's February 1980 report of medical history for 
separation purposes reflects that she reported that in February 
1980 she was treated for depression, fear, and being unable to 
sleep.  The physician's summary notes that a "chapter" was 
recommended.  It was noted that the Veteran reported feeling 
dizzy, having chest pains, and a nervous stomach.  It was further 
noted that she passed out with [physical training] and had a 
personal problem.  The report also appears to reflect a suicide 
attempt.

The Veteran's February 1980 report of medical examination for 
chapter 13 purposes, reflects her psychiatric evlaution was 
normal; however, it also notes that the Veteran was qualified for 
Chapter 13.  

A Department of the Army memorandum , dated in March 1980, 
informed the Veteran that her commander intended to recommend 
that she be discharged due to personality disorders.  

A March 1980 Department of the Army memorandum regarding the 
Veteran's discharge recommended that she be discharged due to 
unsuitability.  An explanation for the reason for the Veteran's 
unsatisfactory performance states that the Veteran was not 
capable of performing duties assigned due to extreme personality 
disorder.  

The evidence includes a March 1981 report from C.V.K., M.D., 
which reflects treatment of the Veteran in October 1980 and March 
1981 for a sprained ankle, hematuria, and anxiety.

Subsequent to the June 1981 RO denial, but prior to its finality 
the VA received, and considered, a December 1980 private medical 
record which reflected that the Veteran had a diagnosis of 
endometrial hyperplasia, excessive progesterone [sic] activity 
and an ovarian cyst.  VA also received and considered private 
medical correspondence dated in July 1981 which noted that she 
had been seen in April 1980 and treated for epigastic distress.   

Evidence of record since the last final denial

The evidence received since the last final denial includes the 
statements of the Veteran.  The statements reflect the Veteran's 
contentions that she suffers from an acquired psychiatric 
disability due to three sexual assaults or harassment incidents 
which occurred while she was in active service.  She avers that 
she was physically assaulted in a bathroom in November 1979 while 
at Fort G. and that she used a knife to defend herself.  She 
avers that in January and February 1980, while at Fort B., she 
was harassed by Specialist C.  Finally, she avers that in 
February 1980, she was assaulted by Private First Class H., whom 
she kicked and hit with a lamp to defend herself.  

A February 2001 VA medical record reflects that the Veteran was 
"coping better with the breakup of her relationship than she was 
several weeks ago but is still interested in obtaining 
professional counseling support."

March 2001 VA psychology records reflect a diagnosis of major 
depressive disorder, recurrent.  The records reflect that the 
Veteran was to be treated for "significant life changes".  The 
Veteran reported that her depressive symptomatology began 
approximately ten months earlier, but had intensified in the past 
two months following the breakup with her boyfriend of six years.  
The relationship was reportedly marked by "years of 
verbal/emotion abuse."  The Veteran reported that she was 
sexually assaulted by a friend of her mother's when she was 
twelve years old.  She also reported being sexually assaulted on 
four occasions during her seven months in the military.  

April 2001 VA medical records reflect a diagnosis of major 
depressive disorder, recurrent, and that the therapist and 
Veteran discussed the nature of the emotional abuse she had 
endured from her now ex-boyfriend during the past two years and 
the caregiving responsibility of her father.

June 2001 VA medical records reflect that the Veteran reported 
that she became depressed "about one year ago, but that such 
symptoms have intensified during the last several months 
subsequent to the ending of her relationship."  She also noted 
that she was providing 24 hour care to her father.  She reported 
seeing a military psychiatrist for one month subsequent to 
military sexual trauma and being prescribed Valium by a VA doctor 
for a period of three months in 1997.  The report further 
reflects that the Veteran noted a history of molestation at age 
12 and two subsequent rapes at ages 15 and 17.  She reported 
serving in the army for approximately 9 months and being sexually 
assaulted on three occasions.  The June 2001 clinical diagnosed 
her with major depressive disorder, single episode, moderate.  

July 2001 VA medical records reflect the Veteran reported three 
sexual assaults over a four month period while in the service and 
that she was involved in disciplinary actions for those involved 
and also received counseling.  

An August 2001 VA individual therapy note reflects the appellant 
diagnosis of major depressive disorder, recurrent, moderate.  The 
examiner noted:

[t]his is the first time I have met with this 
patient who has a history significant for sexual 
trauma while in the military with the patient 
initiating a claim for post-traumatic stress 
disorder.  Most recently, she sustained the loss of 
a long-term romantic relationship and the loss of 
the children for whom she cared and loved, who were 
the children of her ex-boyfriend.  She also has an 
ongoing challenge with her chronic connective tissue 
disease that results in pain and obnoxious symptoms. 

An August 2001 VA individual therapy note reflects that the 
Veteran had the following significant continuing stressors: a 
driving under the influence incident, three prior driving under 
the influence incidents, the declining health of the Veteran's 
father, stressful contact with the Veteran's ex-boyfriend and his 
mother, and a history of how her military sexual trauma may have 
impacted her choice in partners.  The examiner diagnosed the 
Veteran with recurrent moderate major depressive disorder with 
psychological factors "effecting" relapsing polychondritis and 
multiple medical issues.  It was also noted, "r/o (rule out) 
dysthymic disorder, r/o PTSD secondary to MST (military sexual 
trauma), r/o alcohol abuse, r/o personality disorder not 
otherwise specified with borderline and dependent features."

A March 2002 VA medical record reflects that the VA examiner 
considered the Veteran's alleged personal assaults and did not 
find a diagnosis of PTSD.  The March 2002 VA medical record 
reflects that the Veteran reported molestation at age 12 and two 
rapes at age 15 and age 17.  (The Veteran avers that this is an 
incorrect statement and that she reported two "attempted" 
sexual acts).  Upon clinical evaluation, the examiner noted that 
the Veteran did not endorse the re-experiencing symptoms related 
to incidents of sexual assault while in the military.  The 
examiner further noted:

[w]hen queried about nightmares, the [V]eteran 
reported that she has "disturbing dreams," but 
stated that she does not remember what the content of 
these dreams are about.  She did not report 
experiencing specific trauma-related nightmares.  
Additionally, the [V]eteran did not endorse 
psychological distress with exposure to cues that 
resemble aspects of the sexual assaults.  Although 
the [V]eteran reported feeling discomfort around men, 
she reported however, that she continues to socialize 
in bars approximately twice per month, where she is 
generally around large groups of men.  Additionally, 
the Veteran did not endorse persistent avoidance or 
emotional numbing.  She did not endorse restricted 
range of affect and reported that she is able to have 
loving feelings and close relationship with family, 
friends, and past significant relationships.  The 
Veteran endorsed persistent symptoms of increased 
arousal such as sleep disturbances and irritability.  
It is difficult to ascertain if the onset of this 
level of arousal is associated with the assaults or 
pre-dates her military service time.  The patient did 
not endorse hypervigilance or exaggerated startle 
response and none was exhibited across the interview.  
The patient reported that since her military service 
time, she has been able to maintain employment and 
significant long-term relationships.  Memory and 
concentration appear grossly intact.  Insight and 
judgment appear fair.  

The March 2002 examiner diagnosed the Veteran with recurrent 
moderate depression.  

An April 2002 VA psychological testing report reflects that the 
Veteran was administered psychodiagnostic tests.  Based on the 
testing, the Veteran was diagnosed with depression, recurrent, 
mild to moderate.  April and May 2002 VA mental health notes 
reflect diagnoses of dysthymic and recurrent depression.  It was 
noted that the Veteran's brother had recently died.  A June 2002 
mental health note reflects a diagnosis of recurrent depression, 
in remission.  

A May 2003 psychiatry note reflects a diagnosis of PTSD.  There 
is no evidence of record that this diagnosis was made in 
accordance with DSM-IV.  The note is negative for the Veteran's 
military service.  The note discusses the Veteran's romantic 
relationship, and relationship with relatives.  A November 2003 
psychiatrist note also reflects a diagnosis of PTSD, but again 
does not indicate any diagnosis in accordance with DSM-IV.  The 
note discusses the end of the Veteran's romantic relationship, 
the Veteran's polychondritis, and her gastrointestinal symptoms.  
It further notes that the Veteran described numerous ways that 
her military sexual trauma influenced her day to day behavior, 
including hypervigilance, dressing in an androgynous fashion, and 
finding it difficult to be open and trusting.  A March 2004 
individual therapy note, by the same doctor, reflects a diagnosis 
of dysthymic disorder.  

An October 2006 VA mental health note reflects a diagnosis of 
major depression and notes that the Veteran remained emotionally 
overwhelmed by her break up with her boyfriend earlier that 
summer.

A March 2007 VA examination record reflects that the Veteran did 
not report any symptoms consistent with PTSD.  The examiner noted 
that the Veteran did not have regular dreams, nightmares, or 
persistent memories of the alleged assaults.  It was noted that 
she was severely depressed over the past summer due to a male 
friend ending a relationship with her.  It is also noted that she 
reported an attempted molestation at age 12, and three assaults 
in the military.  The examiner diagnosed her with recurrent major 
depression unrelated to military service.  The examiner found 
that, given the Veteran's history, the depression is judged as 
completely unrelated to her military service.  She opined that

[c]haracterological features are judged to be a 
major factor in her general level of psychosocial 
dysfunction.  Her most recent period of severe 
depression that began this past July is directly 
related to the dissolution of a relationship with a 
man, followed by the loss of her job due to medical 
problems.  She is now unemployed and continues to 
have severe pain, and these factors also perpetuate 
the depression. 

A May 2007 VA mental health note reflects that the Veteran had 
diagnoses of major depression, mood disorder, and PTSD.  

A notation from the U.S. Crimes Records Center, dated in March 
2010, reflects no criminal records were found regarding the 
Veteran's alleged in-service assaults.  An NPRC record reflects 
no inpatient medical records were found at Womack Medical Center.  
The Veteran's service personnel records are negative for any 
reference to an assault.  A February 2010 VA memorandum reflects 
a formal finding of lack of information required to corroborate 
the Veteran's claimed sexual assaults.

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  Historically, the 
Veteran's claim for a psychiatric disability, then claimed and 
diagnosed as a nervous condition and schizoid personality, was 
denied because the evidence did not indicate that the Veteran had 
a neurosis or psychosis diagnosed in service, and there was no 
evidence of a psychosis during a presumptive period following 
separation.  

The Board finds that the evidence received since the last final 
denial is new as it was not previously in the claims file.  In 
addition, it is not redundant or cumulative to the evidence prior 
to the last final denial because it contains allegations of 
military sexual trauma, a diagnosis of depression, and 
information regarding the Veteran's personal life and physical 
conditions.  However the Board finds that the new evidence is not 
material.  None of the evidence is indicative of a neurosis or 
psychosis diagnosis in service, or a psychosis during a 
presumptive period following service.  None of the evidence 
establishes that the Veteran has a psychiatric disability 
causally related to service.  To the contrary, the medical 
opinion of the March 2007 VA examiner is that the Veteran's 
depression is completely unrelated to her military service.  The 
medical reports indicate that the Veteran was depressed and had 
reported the dissolution of a romantic relationship, the death of 
a sibling, the declining health of a family member, legal 
problems, and various medical problems.  The newly received 
documents are not material as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, is not material as it does 
not relate to an unestablished fact necessary to substantiate the 
claim (e.g. a medical nexus opinion), and that the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes that 
evidence has not been received which is new and material, and the 
claim for service connection for a psychiatric disability, other 
than PTSD, however diagnosed, is not reopened.  The Board has 
considered the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 
3.102 (2009), but does not find that the evidence is of such 
approximate balance as to warrant its application. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, the appeal is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


